DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 18 December 2020.
Claims 1-12 and 17-23 are currently pending and being examined. 

Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 line 1 recites “he” should read “the”.Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White (US 6,772,902).


    PNG
    media_image1.png
    431
    496
    media_image1.png
    Greyscale
Claim 1, White teaches a child resistant container (1; Fig. 1) for containing at least one product (col. 2 l. 60), the child resistant container comprising:
a body (annotated Fig. 5) comprising a base (annotated Fig. 5), a sidewall (annotated Fig. 5)  extending from the base, and an end portion (8; Fig. 7) disposed opposite the base, the end portion (8; Fig. 7) defining an opening leading to an interior of the body for containing the at least one product (see Fig. 3 showing the opening in the container leading to the interior, which holds the pills);
a lid (2; Fig. 5) connected to the body via a hinge (3; Fig. 5), the lid comprising a cover portion (2; Fig. 5) and a protrusion (5; Fig. 3) extending outwardly from the cover portion, the cover portion being configured to move between a FIRST position corresponding to the cover portion covering the opening (Fig. 6), and a SECOND position corresponding to the cover portion not covering the opening (Fig. 7); and
a directing portion (9; Fig. 7) extending from one of the body, the directing portion at least partially enclosing the protrusion when the cover portion is in the FIRST position (see Fig. 6 showing 9 enclosing most of 5),
wherein, when the cover portion moves from the FIRST position to the SECOND position, the protrusion moves away from the directing portion (col. 6 l. 1-5).


    PNG
    media_image2.png
    300
    613
    media_image2.png
    Greyscale
Claim 2, White teaches the container according to claim 1, wherein the body further comprises a latch portion (annotated Fig. 7) extending outwardly from the sidewall; wherein the latch portion is disposed proximate the end portion; and wherein, when the cover portion is in the FIRST position, the protrusion engages and is interlocked with the latch portion (Fig. 6); and wherein, when the cover portion moves from the FIRST position toward the SECOND position, the protrusion disengages the latch portion (Fig. 7).

Claim 3, White teaches the container according to claim 2, wherein, when the cover portion (2; Fig. 6) is in the FIRST position, the protrusion is biased toward engagement with the latch portion (col. 6 l. 19-26).


    PNG
    media_image3.png
    285
    752
    media_image3.png
    Greyscale
Claim 4, White teaches the container according to claim 3, wherein the protrusion has a first end (annotated Fig. 7) and a second end (annotated Fig. 7) disposed opposite and distal the first end; wherein the first end extends from the cover portion; and wherein, when the cover portion moves from the FIRST position toward the SECOND position, the second end pivots toward the cover portion (col. 6 l. 1-5; pivots about the first end). 


    PNG
    media_image1.png
    431
    496
    media_image1.png
    Greyscale
Claim 17, White teaches a child resistant container (1; Fig. 1) for containing at least one product (col. 2 l. 60), the child resistant container comprising:
a body (annotated Fig. 5) comprising a base (annotated Fig. 5), a sidewall (annotated Fig. 5) extending from the base, and an end portion (8; Fig. 7) disposed opposite the base, the end portion defining an opening leading to an interior of the body (see Fig. 3 showing the opening in the container leading to the interior, which holds the pills);
a lid (2; Fig. 5) connected to the body via a hinge (3; Fig. 5), the lid comprising a cover portion (2; Fig. 5) and a protrusion (5; Fig. 3) extending outwardly from one side of the cover portion, the cover portion being configured to move between a FIRST position corresponding to the cover portion covering the opening (Fig. 6), and a SECOND position corresponding to the cover portion not covering the opening (Fig. 7); and
a directing portion (9; Fig. 7) extending from one of the body, the directing portion at least partially enclosing the protrusion when the cover portion is in the FIRST position (see Fig. 6 showing 9 enclosing most of 5),
wherein, when the cover portion moves from the FIRST position to the SECOND position, the protrusion moves away from the directing portion and toward the one side of the cover portion (col. 6 l. 1-5).

Claim 18, White teaches the container according to claim 17, wherein the lid (2; Fig. 5) is configured such that a tool can be inserted between the directing portion and the cover portion in a direction generally parallel with a vertical axis of the body to move the protrusion (a tool is capable of being inserted between the cover and directing portion in a parallel direction to dislodge the protrusion).

Claim 19, White teaches the container according to claim 17, wherein the container is freestanding (see Fig. 5 showing container 1 is freestanding).

Claim 20, White teaches the container according to claim 17, wherein the interior of the body is configured to loosely contain the at least one product therein (col. 2 l. 60).


    PNG
    media_image2.png
    300
    613
    media_image2.png
    Greyscale
Claim 21, White teaches the container according to claim 17, wherein the body further comprises a latch portion (annotated Fig. 7) extending outwardly from the sidewall; wherein the latch portion is disposed proximate the end portion; and wherein, when the cover portion is in the FIRST position, the protrusion engages and is interlocked with the latch portion (Fig. 6); and wherein, when the cover portion moves from the FIRST position toward the SECOND position, the protrusion disengages the latch portion (Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 10-12, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 6,772,902) in view of Shotey (US 5,243,135).

Claim 5, White teaches the container according to claim 1. 
White does not teach the directing portion extends from the cover portion.
However, Shotey teaches the directing portion (52; Fig. 3) extends from the cover portion (16; Fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the container of White, by having the directing portion on the cover, as taught by Shotey, to fully cover the protrusion, so that it cannot be opened with just a user hands, therefore making the container even more child resistant. 

Claim 6, White as modified by Shotey teaches the container according to claim 5, wherein the directing portion (Shotey: 52; Fig. 3) comprises a primary wall portion (see Fig. 4B showing a primary wall which 52 is part of) extending from the cover portion (Shotey: 16; Fig. 3).
White as modified by Shotey does not teach a primary wall portion being substantially concave facing the cover portion.

    PNG
    media_image4.png
    537
    385
    media_image4.png
    Greyscale
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant's claimed invention, to have the wall portion be substantially concave because it is a matter of design choice. Since such a modification would have involved a mere change in the shape of a component. A change in shape is recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). MPEP §2144.04(IV)(B).

Claim 7, White as modified by Shotey teaches the container according to claim 6, wherein the directing portion (White: 9; Fig. 3) further comprises a number of rib portions (White: annotated Fig. 3) extending from the primary wall portion (White: 9; Fig. 3) toward the cover portion.

Claim 8, White as modified by Shotey teaches the container according to claim 7, wherein the number of rib portions comprises a first rib portion (White: annotated Fig. 3)  and a second rib portion (White: annotated Fig. 3); and wherein, when the cover portion (White: 9; Fig. 3)  is in the FIRST position, the protrusion (White: 5; Fig. 4) is disposed between the first rib portion and the second rib portion (White: see Fig. 4 showing 5 located between ribs in the closed position).

Claim 10, White as modified by Shotey teaches the container according to claim 7, wherein each of the number of rib portions (White: see annotated Fig. 3 in claim 7) is spaced from the cover portion (White: see annotated Fig. 3 showing the ribs spaced apart).

Claim 11, White as modified by Shotey teaches the container according to claim 7, wherein the hinge (White: 3; Fig. 5) and the protrusion (White: 5; Fig. 5) are disposed on opposing sides of the cover portion (White: 2; Fig. 5; see Fig. 5 showing 3 and 5 are on opposite sides of 2).

Claim 12, White as modified by Shotey teaches the container according to claim 7, wherein the container is a unitary component made from a single piece of material (White: col. 1 l. 8-12).

Claim 22, White teaches the container according to claim 17.
White does not teach the directing portion extends from the cover portion, and wherein the directing portion comprises a primary wall portion extending from the cover portion and being substantially concave facing the cover portion.
However, Shotey teaches the directing portion (52; Fig. 3) extends from the cover portion (16; Fig. 3), and wherein the directing portion comprises a primary wall portion (see Fig. 4B showing a primary wall which 52 is part of) extending from the cover portion and being substantially concave facing the cover portion (It would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant's claimed invention, to have the wall portion be substantially concave because it is a matter of design choice. Since such a modification would have involved a mere change in the shape of a component. A change in shape is recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). MPEP §2144.04(IV)(B).).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the container of White, by having the directing portion on the cover, as taught by Shotey, to fully cover the protrusion, so that it cannot be opened with just a user hands, therefore making the container even more child resistant. 


    PNG
    media_image4.png
    537
    385
    media_image4.png
    Greyscale
Claim 23, White as modified by Shotey teaches the container according to claim 22, wherein the directing portion (White: 9; Fig. 3) further comprises a number of rib portions (White: annotated Fig. 3) extending from the primary wall portion (White: 9; Fig. 3) toward the cover portion. 


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731